                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                       8:18CR183
                        Plaintiff,
                                                             RULE 17.1 CONFERENCE
       vs.
                                                           MEMORANDUM OF HEARING
ALEX KELLUM,

                        Defendant.

       This matter came before the Court on October 9, 2019 for a hearing on the Government’s

motion (Filing No. 51) for a pretrial conference pursuant to Federal Rule of Criminal Procedure

17.1. The Government was represented by Matt E. Lierman, Assistant United States Attorney,

and the Defendant, Alex Kellum, was represented by Chinedu Igbokwe.

       The parties discussed the below listed evidentiary issues related to trial and reached the

following agreements:

             1. Lab Results for Seized Narcotics. The government proposed a written stipulation
                that the suspected controlled substances were sent to a forensic laboratory to be
                weighed and tested to determine their chemical composition; that forensic chemists
                performed such tests; that such tests and analyses performed were generally
                accepted within the field of forensic chemistry; and that based upon these tests the
                exhibits contained specific weights and substances, for instance: Exhibit 1 contains
                55.6 grams of cocaine base, etc. Mr. Igbokwe reserved objection to this issue to
                allow for time to compare the field weights to the lab weights. Should the two
                weights be within 3 grams of each other, Mr. Igbokwe indicated Defendant would
                sign a written stipulation proposed by the Government. At the time of the hearing,
                the Government provided a proposed written stipulation to the Defendant to
                consider.

             2. Seized Narcotics. The government proposed utilizing a single agent to testify to
                the narcotics seized and submitted into evidence by officers on each of the three
                confidential informant (CI) buys listed in the Superseding Indictment. A single
                agent would negate the need for multiple agents to testify as to links in the chain of
                custody. Mr. Igbokwe objected on grounds of foundation and chain of custody.

             3. Search Warrant Items. The government proposed utilizing a single agent to testify
                to each of three items seized pursuant to a search warrant served on Defendant’s
                home. A single agent would negate the need for multiple agents to testify as to
                links in the chain of custody. Mr. Igbokwe objected on grounds of foundation and
                chain of custody.
             4. Video and Audio Recordings. The Government proposed utilizing a single agent
                to testify to video and audio recordings from three confidential informant (CI) buys
                listed in the Superseding Indictment. A single agent would negate the need for
                multiple agents to testify as to links in the chain of custody. Mr. Igbokwe objected
                on grounds of foundation and chain of custody.

             5. Prior Conviction for Serious Drug Felony. The government proposed a written
                stipulation that the Defendant was previously convicted of PWID 5 grams but less
                than 50 grams of crack cocaine in the District of Nebraska; that he was arrested and
                sentenced on a specific date; and that he was imprisoned for a specific period of
                time and released on a specific date. Mr. Igbokwe reserved objection to this issue
                to allow for time to review the matter with his client. At the time of the hearing,
                the Government provided a proposed written stipulation to the Defendant to
                consider.

        Counsel for the Government anticipates 2 trial days for its case in chief and represents that

3 trial days in total is sufficient for this matter to be heard.   The parties represented that they will

continue to work towards resolving this case and make any arrangements necessary with the court

to facilitate a speedy and expeditious resolution to this matter.

        IT IS ORDERED:

        1.    The above statements constitute the agreed upon matters during the Rule 17.1

Conference;

        2. Counsel for the Government and the Defendant have been given an opportunity to

review this Rule 17.1 Conference Memorandum of Hearing and have not made any objections;

        3.   Trial in this matter remains scheduled for December 10, 2019 before Senior United

State District Court Judge Laurie Smith Camp unless and until the parties make further

arrangements with the Court.



Dated this 18th day of October, 2019.

                                                         BY THE COURT:

                                                         s/ SUSAN M. BAZIS
                                                         United States Magistrate Judge
